Appeal, insofar as taken from that portion of the Appellate Division order which affirmed Supreme Court’s order denying appellant’s motion for reargument and a stay, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.